DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive, the prior art still appears to read on applicant’s claims. However, an agreement was reached for an examiner’s amendment to amend the claims to place the case into condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert T. Pous (reg. no. 29099) on April 20, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
The claims dated 04/06/2022 have been replaced with the claims as presented in the attached in the PDF titled ‘Proposed_Claim_Amendments_4-20-2022.pdf’

Claims 1 and 13 have incorporated additional limitations and claim 6 has been cancelled as seen in the attached PDF. This examiner’s amendment was made to overcome the prior art and place the case into condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a gas cylinder including a cushion mechanism that utilizes a discharge flow rate regulator in one flow path leading to a first port, and a second flow path that utilizes an orifice portion leading to the first port without flowing through/past the flow rate regulator valve element, in combination with the rest of the recited limitations of independent claims 1 or 13.
Applicant’s dependent claims are allowed because they depend from allowed independent claim 1.
The closest prior art Lane discloses many claimed features but fails to disclose parallel flow paths to the first port such that fluid from the pressure chamber flows to the first port through both a flow path including a valve element, and a separate flow path including an orifice portion. While there are many different cushioning mechanisms known in the art similar to as disclosed, the use of parallel flow paths, one including an orifice portion and the other including a pressure regulating valve section in the discharge flow path, in the specified configuration as claimed in claims 1 or 13 appear to be novel and non-obvious, as there is no motivation to modify the prior art to reach the claimed invention absent impermissible hindsight.
Applicant’s specification states that applicant’s gas cylinder device provides the benefit of reduced manual adjustments during manufacturing by having an orifice portion that discharges gas when the pressure is below a threshold value, and having a valve element that opens when the pressure is above a threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Migliori (US 20030070541), Miller et al. (US 3224817), Pekrul (US 3805672), Stoll et al. (US 4088061), Bruder (US 8596431), Papai (US 3974910), Hedlund (US 5307729), Riedel (SU 7581485), Kita et al. (US 7021192), Desmarchelier (US 3238850), all disclose pertinent fluid pressure cylinder devices having cushion mechanism including a cylinder head having a venting bypass passage with a regulator leading to a first port. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             
April 21, 2022